Citation Nr: 0508611	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
respiratory disability, to include bronchitis, to include as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty from June 1972 to November 
1981 and from November 1990 to April 1991.

In a rating decision dated in June 1998, the Regional Office 
(RO) denied the veteran's claim for service connection for 
bronchitis, to include as due to undiagnosed illness.  He was 
notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  In September 2001, the veteran submitted 
additional evidence seeking to reopen his claim for service 
connection for bronchitis.  By rating action dated in July 
2002, the RO concluded that the additional evidence was not 
new and material, and continued the denial of the veteran's 
claim.  The veteran filed a timely appeal to the Board of 
Veterans' Appeals (Board).

In a Statement in Support of Claim dated in April 2004, the 
veteran withdrew his request for a hearing before a Veterans 
Law Judge at the RO.  

The reopened claim of entitlement to service connection for 
bronchitis on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in June 1998, the RO denied 
service connection for bronchitis, to include as due to 
undiagnosed illness.  The veteran was notified of this 
decision and of his right to appeal, but a timely appeal was 
not filed.

2.  The evidence received since the June 1998 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and provides 
a reasonable possibility of substantiating the claim for 
service connection for a respiratory disorder, to include as 
due to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The June 1998 RO decision which denied service connection 
for bronchitis is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 1998 RO decision is new 
and material, and the claim for service connection for a 
respiratory disability, to include bronchitis, to include as 
due to undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in October 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post service VA and 
private medical records, and the report of a VA examination.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Finality 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for bronchitis is the June 
1998 rating action.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence that was of record at the 
time of the prior denial, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The "old" evidence 

The service medical records from the veteran's initial period 
of service disclose that he was seen on several occasions for 
complaints relating to sinus congestion.  He complained of 
chest pain of thirty minutes in May 1979.  An examination 
showed that his lungs were clear.  The impressions were to 
rule out angina pectoris and myalgia.  When he was seen 
several days later, it was indicated that his chest pain was 
possibly gastric in origin, and that it was unlikely cardiac 
in nature.  On the separation examination in October 1981, 
the lungs and chest were evaluated as normal.  A chest X-ray 
study was within normal limits.

Service medical records from the veteran's period of service 
beginning in 1990 reveal that he was seen in March 1991 and 
complained of left chest pain and back pain.  Following an 
examination, the impression was acute thoracolumbar strain.  

Private medical records disclose that the veteran was treated 
for sinusitis from 1991 to 1994.

The veteran was admitted to a VA hospital primarily for 
unrelated complaints in May 1996.  A pulmonary function study 
revealed mild obstructive lung disease.

The veteran was afforded a general medical examination by the 
VA in November 1997.  He had complaints concerning 
bronchitis, chest discomfort and his sinuses.  On 
examination, the lungs were clear in all fields.  A chest X-
ray study was normal, as was an X-ray study of the sinuses.  
The impression was history of chronic bronchitis.  

The June 1998 RO decision 

By rating action dated in June 1998, the RO denied the 
veteran's claim for service connection for bronchitis.



The additional evidence 

Private medical records dated from 1994 to 2000 were received 
by the VA in February 2002.  The veteran was seen in January 
1997 and reported a cough, productive phlegm, low-grade 
temperature, sinus pain, ear congestion, nausea and body 
aches.  An examination of the lungs revealed a slight 
decrease in breath sounds.  The impressions were bronchitis 
and bronchospasm secondary to the above or Persian Gulf 
syndrome.

The veteran sought to reopen his claim for service connection 
for a respiratory disorder in September 2001.

In a statement received in 2004, the veteran's mother related 
that the veteran had suffered bouts of bronchitis and 
sinusitis since his return from the Persian Gulf.  

Analysis 

The additional evidence submitted since the June 1998 
determination includes private medical records and a 
statement from the veteran's mother.  In this regard, the 
Board observes that when the veteran was seen by a private 
physician in January 1997, it was concluded that he had 
bronchospasm secondary to bronchitis or Persian Gulf 
syndrome.  It is evident that the examiner was seeking to 
relate the veteran's respiratory problems to his Persian Gulf 
service.  The Board finds that this evidence is new and not 
cumulative, and raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a respiratory disorder, to include as due to undiagnosed 
illness.  As such, the Board finds that new and material 
evidence has been received to warrant reopening of the claim 
for service connection for a respiratory disorder, to include 
bronchitis, to include as due to undiagnosed illness.  






ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a respiratory disability, to 
include as due to undiagnosed illness and, to this extent, 
the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a respiratory 
disability.  The record discloses that while some service 
medical records from the veteran's Persian Gulf service have 
been associated with the claims folder, they were submitted 
by the veteran.  It is not clear if all service medical 
records from that period of service have been obtained.  The 
Board also points out that a VA respiratory examination has 
not been conducted following the veteran's discharge from 
service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the National 
Personnel Records Center and obtain the 
service medical records from the 
veteran's period of service from November 
1990 to April 1991.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his respiratory 
disabilities since April 1991.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

3.  The veteran should then be afforded a 
VA respiratory examination to determine 
the nature and etiology of any current 
respiratory disorder.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
respiratory disorder that is related to 
service, to include his service in the 
Persian Gulf.  The examiner should also 
state whether the veteran has objective 
indications of the claimed respiratory 
disorder and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination. 

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


